Case 7:19-cr-01789 Document1 Filed on 01/24/20 in TXSD Page 1 of 5

AO 91 (Rev. 11/11) Criminal Complaint

- UNITED STATES DISTRICT COURT
JAN 24 2020 = for the

David J. Bradle y) Clerk Southern District of Texas

hern District of Texas
Souter TEND

 

 

 

United States of America )
V. )
WILMAR CHUM ) CaseNo. M-20- 21)\- r
YOB: 1991 ) co
CITIZENSHIP: UNITED STATES )
) '
)
Pet SEALED
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 24, 2019-August6,2019 _ in the county of Hidalgo and Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section . Offense Description
Title 21, U.S.C. §§ 846, 841(a)(1) . Conspiracy to Possess with Intent to Distribute a Controlled Substance.

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.

; Appnveol:
“Rout Wolle A AUSA Conkplaindwersignature ~
i125 laze

 

Jacob W. Frey, Special Agent, FBI

 

Printed name and title -

Sworn to before me and signed in my presence.

Date: A204 [2s - 422 h,

City and state: McAllen, Texas Juan F. Alanis, United States Magistrate Judge

'

  

 

Judge's signature

   

 

Printed name and title
Case 7:19-cr-01789 Document1 Filed on 01/24/20 in TXSD Page 2o0f5

ATTACHMENT A

AFFIDAVIT IN SUPPORT OF ARREST WARRANT

1. Special Agents and Task Force Officers (hereinafter “agents”) with the FBI are
currently investigating the international drug trafficking activities of the Rolando -
PALOMO drug trafficking organization (hereinafter “PALOMO DTO”), in connection

with possible violations of law involving violations of Title 21 U.S.C. §§ 846, 841(a)(1)

(Conspiracy to Possess with Intent to Distribute a Controlled Substance).

2. . Since on or about July 24, 2019, FBI agents have been investigating the PALOMO

DTO. This drug trafficking organization operates out of Tamaulipas, Mexico, and in the

Rio Grande Valley (RGV) of Texas. The PALOMO DTO and is responsible for the
importation of large quantities of illegal drugs into the United States. The investigation

has shown that some of the PALOMO DTO drugs are being smuggled into the United

States’ from Reynosa, Tamaulipas, Mexico, and are being forwarded to locations in the

interior of the country for farther distribution.

6. On August 1, 2019, PALOMO arranged to meet a cooperating defendant (CD) at

PALOMO’s house located at 6402 Venus Lane in Pharr, Texas. Agents observed the CD

meet PALOMO at PALOMO’s house where PALOMO gave the CD two kilograms of

fentanyl. Later that day PALOMO called the cD and told him the fentanyl was to be

delivered to Houston. The substance was field tested by agents and tested positive for the

characteristics of fentanyl.

7. On August 5, 2019, PALOMO sent the CD the following text:
Case 7:19-cr-01789 Document1 Filed on 01/24/20 in TXSD Page 3 of 5

PALOMO: 207 2390804 Tell him that you are calling on behalf of the friend
8. The CD then called the number and spoke with a subj ect who arranged to meet the
CD in Houston Texas. On August 5, 2019, the CD again called the number and arranged
to give them the fentanyl at the Palace Inn Motel located at 1344 Katy Fort Bend Road in
Katy, Texas. | |
9. At approximately 1:50pm on August 5, 2019, a dark SUV bearing exes license
plate KDK5625 entered the Palace Inn Motel parking lot and parked next to the CD. The
SUV was registered to Tina Bach PHAN of 6011 Coventry Falls, Houston, Texas. The
driver, later identified as Andy PHAN, and a passenger, later identified as Londy NEANG,
exited the vehicle. The CD asked PHAN, “Do you got something to put it in?” and PHAN
responded, “Yeah.” NEANG got in the front seat of CD’s vehicle and gave the CD $3000.
The CD gave NEANG two kilograms of fake fentanyl! and told NEANG, “Just be careful
because this shit ain’t no coke, huh. This is fucking fentanyl or something.” NEANG
responded, “Veah” while PHAN stood outside the.CD’s open driver’s side door. NEANG - |
put the two kilograms of fake fentanyl in a bag he was carrying. NEANG and PHAN then
got back into PHAN’s SUV and left. |
10. PHAN’s vehicle was later stopped by Harris County Constables. The constables
identified PHAN, NEANG, and a third passenger Wilmar CHUM. The constables seized
the fake fentanyl but told the vehicle occupants they would not be arrested at that time as -

4

they could not identify the substance. NEANG spontaneously told Constables that the
Case 7:19-cr-01789 Document1 Filed on 01/24/20 in TXSD Page 4 of 5

substance was fentanyl. During the stop NEANG indicated his phone number was 207-
239-0804.

11. During the traffic stop Phan and CHUM were placed in the rear seat of a Harris
| County Constable vehicle which had video and audio recording capabilities. Agents later
obtained and reviewed the recordings. After PHAN and CHUM were placed in the back
| seat and out of earshot of the constables, CHUM said to PHAN, “Fuck. We're fucked!”
When the constables can be seen in the dash camera handling NEANG’s bag which
contained the fentanyl, CHUM said “Fuck. They found that shit.” The two further
discussed ways in which PHAN should have operated the vehicle to avoid being pulled
| over. While still in the back of the constable’s vehicle CHUM remarked, “Man, I’m going
_ to jail for a while. Fuck. We should have never passed the cops. We should have stayed
behind them, Take a right.” |

11. In September of 2019 PALOMO, NEANG, and PHAN were arrested based on
criminal complaints signed by US Magistrate Judge Juan F. Alanis on August 27, 2019. -
12. On January 22, 2020, Phan was debriefed in McAllen, Texas. PHAN told agents
that prior to the date of the traffic stop, NEANG and CHUM told him they were coming to
visit him in Houston from their home state of Massachusetts. Once they arrived in Houston -
they told PHAN that they were there to pick up drugs. NEANG and CHUM told PHAN
they planned rent a car and to drive the drugs back to Massachusetts together. NEAN G was
being paid $20,000 to transport the drugs and offered to pay PHAN for his role of

transporting them around Houston. After the traffic stop NEANG and CHUM were
Case 7:19-cr-01789 Document1 Filed on 01/24/20 in TXSD Page 5 of 5

depressed and flew back to Massachusetts that same night..

Speci Agent acbb WY . Frey

Federal Bureau of Investigation

 

 

THE HONORABLE JUAN F. ALANIS
UNITED STATES MAGISTRATE JUDGE
